Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-16 and 20-30 in the reply filed on 9/21/2022 is acknowledged.
Claims 1-5 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “wherein the amount of barium sulfate powder is small enough so as not to materially affect the impact resistance of the polyketone resin while being large enough to enhance X-ray detectability of the small fragments of the conveyor module”. The limitation at issue is not found within the specification as originally filed. Therefore, claim 12 fails to comply with the written description requirement. 
Claim 25 recites “wherein the amount of stainless steel powder is small enough so as not to materially affect the impact resistance of the polyketone resin while being large enough to enhance magnetic susceptibility of the small fragments of the conveyor module”. The limitation at issue is not found within the specification as originally filed. Therefore, claim 25 fails to comply with the written description requirement. 
Claim 26 refers to a stainless steel powder concentration of 4-10 wt%. The instant specification describes two different embodiments, whereby 8 to 60 wt% of stainless steel powder is used if stainless steel powder is used alone (¶ 35) and 4-40 wt% of stainless steel powder is used if stainless steel powder is used in combination with barium sulfate (¶ 37). Claim 26 does not require the presence of barium sulfate and thus, is seen to encompasses compositions that lack barium sulfate. Written support is not found for the breadth of the subject matter being claimed, which encompasses compositions possessing stainless steel contents of 4-8 wt% for modules without barium sulfate. Therefore, claim 26 fails to comply with the written description requirement. 
Claims 6, 7, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 refers to a ratio of ethylene, carbon monoxide, and propylene of approximately 45:49:6. It is unclear whether the recited ratios are weight ratios or molar ratios. 
Claim 7 refers to a propylene content of 2-12%. It is unclear whether the percentage is meant to be a weight percentage or molar percentage. 
Claim 20 refers to a ratio of ethylene, carbon monoxide, and propylene of approximately 47.5:47.5:5. It is unclear whether the recited ratios are weight ratios or molar ratios. 
Claim 21 refers to a propylene content of 2-12%. It is unclear whether the percentage is meant to be a weight percentage or molar percentage. 
Claim 24 recites “wherein the stainless steel powder has a particle size of 100 mesh or smaller”. It is unclear whether “or smaller” is referring to “particle size” or “100 mesh”. Note that mesh filter size and particle size are inversely related whereby an increase in mesh size corresponds with a decrease in particle size. Thus, “a particle size of 100 mesh or smaller” could read as if a particle size less than what would be achieved with 100 mesh is being claimed (i.e. particle size of roughly less than or equal to 149 microns) or could read as if a mesh size of 100 or smaller is being claimed (i.e. a particle size of roughly greater than or equal to 149 microns). Therefore, the scope of the claim is unclear. ¶ 41 of the specification appears to suggest the former interpretation since 1) it appears to discourage mesh sizes below 100 or above 325 due to mechanical properties and potential of dust explosion/fire hazard, 2) the paragraph indicates 60-80 mesh is “larger” than 100-325 mesh, and 3) ¶ 41 uses the language “ultra-fine particle sizes, less than 325 mesh, pose dust explosion and fire hazards for the compounder, as well as higher cost than larger size particles” appears to indicate the “less than” terminology is referring to smaller particle sizes as opposed to mesh size since it would not make logical sense for the paragraph to indicate 100-325 mesh is preferred only in turn to teach away from the very same range due to a propensity due to dust explosion and fire hazards. In view of such, the limitation “wherein the stainless steel powder has a particle size of 100 mesh or smaller” is construed as requiring powders with a mesh size of 100 or above. 
As claims 20-22 and 25-30 depend from claim 24, they are rejected for the same issue discussed above. A rejection of claim 23 is precluded since the defined particle size of 100 mesh to 325 mesh is seen to be clear. 
Claim Rejections - 35 USC § 103
Claim(s) 6, 7, 9, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (U.S. Pat. No. 7,222,727) in view of Hiroya (JP2007-131651A), Brown (US 2013/0181371 A1), and Kress (U.S. Pat. No. 6,177,113). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claim 11, Aisenbrey teaches methods of making conveyors/chutes/guides for transporting of materials comprising conductive powders in a base host resin (Abstract) comprising providing conductive powder-loaded resin material and extruding/molding the material into articles (Col. 9, Lines 9-33). Aisenbrey teaches the conductive powders can be stainless steel powders (Abstract). Aisenbrey differs from the subject matter claimed in that polyketone resin and barium sulfate is not described. 
With respect to polyketone, Hiroya teaches polyketone resin compositions for use in moldings such as conveyors (¶ 1, 37). Hiroya teaches the compositions procure excellent impact resistance and heat resistance (¶ 8). It would have been obvious to one of ordinary skill in the art to utilize the polyketone resins of Hiroya within the methods of Aisenbrey because doing so would provide conveyor parts with excellent impact resistance and heat resistance as taught by Hiroya. 
With respect to barium sulfate, Aisenbrey pertains to conveyors for food applications (Col. 1, Lines 24-30; Figures). Brown is also directed toward food processing equipment (Abstract; ¶ 1-4). Brown notes food processors perform quality checks using metal and/or X-ray detection whereby X-ray is required or preferred since it is more effective and can detect contamination even after food has been packaged (¶ 5). Brown notes the inclusion of barium sulfate procures X-ray detectability within relatively small fragments of material, even at high line speeds (Abstract). It would have been obvious to one of ordinary skill in the art to incorporate the barium sulfate of Brown into the parts of Aisenbrey because doing so would facilitate X-ray detectability even at high line speeds as taught by Brown. 
Hiroya teaches polymer and additive are melted/compounded within an extruder, extruding/pelletizing the resulting mixture, and then the resulting pellets are used to creating moldings (¶ 35-36, 41-43). Aisenbrey teaches providing conductive powder-loaded resin material and extruding/molding the material into articles (Col. 9, Lines 9-33). Likewise, Brown teaches polymer and barium sulfate are melted/compounded within an extruder, extruding/pelletizing the resulting mixture, and then the resulting pellets are used to creating moldings (Claim 13). Therefore, the combination of references suggests compounding the stainless steel and barium sulfate powder into resin prior to formation/molding of the conveyor part. 
With respect to magnetic/X-ray characteristics, Aisenbrey does not indicate whether the stainless steel used is magnetic. Kress is also directed toward food equipment articles containing particular metals for detecting fragment/pieces (Abstract) and notes various powdered metals such as 410 stainless steel can be used (Col. 4, Lines 33-45). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize alloys such as 410 stainless steel because doing so would predictably afford food equipment whose fragment/pieces would be detectable in accordance with the teachings of Kress. Aisenbrey teaches powder to resin weight ratios spanning 0.2-0.4 (Abstract) and Brown teaches 10-20 wt% of barium sulfate is used (¶ 11), which suggests 80 * [0.2 / 1.2] = 13.3 wt% to 90 * [0.4 / 1.4] = 25.7 wt% stainless steel powder in combination with barium sulfate. These are substantially the same quantities identified within the specification for procuring magnetic detectability (¶ 37-39). Since the same materials in the same proportions are being used, there would be an expectation that the same magnetic characteristics Applicant observes would necessarily flow from using a series 400 stainless steel, particularly since 400 series stainless steel is known to be magnetic. Brown teaches the use of barium sulfate procures X-ray detectability (Abstract).
Regarding Claim 12, Aisenbrey teaches powder to resin weight ratios spanning 0.2-0.4 (Abstract) and Brown teaches 10-20 wt% of barium sulfate is used (¶ 11), which suggests 80 * [0.2 / 1.2] = 13.3 wt% to 90 * [0.4 / 1.4] = 25.7 wt% stainless steel powder in combination with barium sulfate. These are substantially the same quantities identified within the specification (¶ 37-39). Since Aisenbrey describes substantially the same stainless steel contents, there would be an expectation that the same properties or features described would naturally arise in the absence of evidence to the contrary.  
Regarding Claim 16, Hiroya teaches polyketone derived from carbon monoxide, ethylene, and propylene (¶ 39), construed as an aliphatic polyketone resin and a terpolymer polyketone resin.
Regarding Claims 6 and 7, Hiroya teaches the polyketones are of the structure:
    PNG
    media_image1.png
    102
    351
    media_image1.png
    Greyscale
whereby R1 is preferably H, R2 is preferably methyl, and y/x is preferably 0.05-0.10, suggesting ratios ranging from 1.0:1.05:0.05 = 47.6:50:2.4 to 1.0:1.1:0.1 = 45.5:50:4.5. The range suggests 2.4-4.5 mol% of propylene. The range is seen to overlap “approximately” 45:49:6. See for instance the discussion pertaining to In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) within MPEP 2144.05(I), where the court held that a range of "about 1-5%" allowed for concentrations slightly above 5% thus overlapping a claimed range of “more than 5%”. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hiroya suggests the “approximately” 45:49:6. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hiroya. See MPEP 2123.
Regarding Claim 9, while Aisenbrey does not disclose a particular stainless steel particle size, Kress teaches the use of stainless steel particles on the order of 325 mesh is advantageous from the perspective of having no perceptible effect in the molding process or on the structural integrity of the resulting part (Col. 3, Lines 15-23). It would have been obvious to one of ordinary skill in the art to utilize stainless steel powders of roughly 325 mesh because doing so would ensure no effects in the molding process or in the structural integrity of resulting parts as taught by Kress. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (U.S. Pat. No. 7,222,727) in view of Hiroya (JP2007-131651A), Brown (US 2013/0181371 A1), and Kress (U.S. Pat. No. 6,177,113) as evidenced by Poketone (Poketone: High Performance Thermoplastic Polymer). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Aisenbrey, Hiroya, Brown, and Kress within ¶ 20-28 is incorporated herein by reference.
Regarding Claim 8, Hiroya teaches the polyketones are of the structure:
    PNG
    media_image1.png
    102
    351
    media_image1.png
    Greyscale
whereby R1 is preferably H, R2 is preferably methyl (¶ 10). Melt flow rates (MFRs) are an indirect measure of molecular weight. Hiroya teaches the molecular weight as expressed by limited viscosity number (LVN) is 0.5-10 (¶ 12). Poketone describes properties/characteristics of polyketone polymers of the above formula (Page 5) and notes resins with LVNs spanning 1.1-2.16 correspond with MFRs of 6-200 g/10 mins per ASTM D1238 (Tables 1.1.2 and 1.5.1). Therefore, Hiroya is seen to suggest polymers with overlapping MFR. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hiroya suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hiroya. See MPEP 2123.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (U.S. Pat. No. 7,222,727) in view of Hiroya (JP2007-131651A), Brown (US 2013/0181371 A1), Kress (U.S. Pat. No. 6,177,113), and Martin (US 2012/0241589 A1). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Aisenbrey, Hiroya, Brown, and Kress within ¶ 20-28 is incorporated herein by reference.
Regarding Claim 10, Aisenbrey/Brown differs from the subject matter claimed in that a particular particle size of barium sulfate is not described. Martin is also directed toward plastics with electromagnetic spectrally detectable additive such as barium sulfate mixed in (Abstract; ¶ 20) for the purpose of contamination detection in production lines (¶ 3-12). Martin teaches it is preferred that at least 50% of the additive exhibit dimensions of less than 100 microns, preferably 90% exhibiting less than 50 microns for the purpose of facilitating detection and prevent clogging during molding (¶ 17-19). It would have been obvious to one of ordinary skill in the art to utilize the barium sulfate particle sizes of Martin within the parts of Aisenbrey because doing so would facilitate X-ray detection and prevent clogging during molding as taught by Martin. Martin is seen to suggest particle sizes that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Martin suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Martin. See MPEP 2123.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (U.S. Pat. No. 7,222,727) in view of Hiroya (JP2007-131651A), Brown (US 2013/0181371 A1), Kress (U.S. Pat. No. 6,177,113), and Rauwendaal (Encyclopedia of Polymer Science and Technology). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Aisenbrey, Hiroya, Brown, and Kress within ¶ 20-28 is incorporated herein by reference.
Regarding Claims 13 and 14, the prior art differs from the subject matter claimed in that adding filler to molten polymer resin within an extruder is not described. In this regard, it is common knowledge that fillers can be compounded into molten polymer resin within extruders (Section 4.6 of Rauwendaal). Rauwendaal indicates fillers are often fed downstream where plastic is already melted, thus reducing wear on the extruder and reducing residence time of the filler within extruder (Section 4.6 of Rauwendaal). It would have been obvious to one of ordinary skill in the art to feed filler downstream within a continuous compounding extruder where plastic is already melted because doing so would reduce wear on the extruder and reduce residence time of the filler within the extruder as taught by Rauwendaal. 
Claim(s) 20, 21, 23-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (U.S. Pat. No. 7,222,727) in view of Hiroya (JP2007-131651A) and Kress (U.S. Pat. No. 6,177,113). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 23 and 24, Aisenbrey teaches methods of making conveyors/chutes/guides for transporting of materials comprising conductive powders in a base host resin (Abstract) comprising providing conductive powder-loaded resin material and extruding/molding the material into articles (Col. 9, Lines 9-33). Aisenbrey teaches the conductive powders can be stainless steel powders (Abstract). 
Aisenbrey differs from the subject matter claimed in that polyketone resin is not described. Hiroya teaches polyketone resin compositions for use in moldings such as conveyors (¶ 1, 37). Hiroya teaches the compositions procure excellent impact resistance and heat resistance (¶ 8). It would have been obvious to one of ordinary skill in the art to utilize the polyketone resins of Hiroya within the methods of Aisenbrey because doing so would provide conveyor parts with excellent impact resistance and heat resistance as taught by Hiroya. 
Hiroya teaches polymer and additive are melted/compounded within an extruder, extruding/pelletizing the resulting mixture, and then the resulting pellets are used to creating moldings (¶ 35-36, 41-43). Aisenbrey teaches providing conductive powder-loaded resin material and extruding/molding the material into articles (Col. 9, Lines 9-33). Therefore, the combination of references suggests compounding the stainless steel powder into resin prior to formation/molding of the conveyor part. 
With respect to magnetic/X-ray characteristics, Aisenbrey does not indicate whether the stainless steel used is magnetic. Kress is also directed toward food equipment articles containing particular metals for detecting fragment/pieces (Abstract) and notes various powdered metals such as 410 stainless steel can be used (Col. 4, Lines 33-45). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize alloys such as 410 stainless steel because doing so would predictably afford food equipment whose fragment/pieces would be detectable in accordance with the teachings of Kress. Aisenbrey teaches powder to resin weight ratios spanning 0.2-0.4 (Abstract), which suggests roughly 17-29 wt% of powder. These are substantially the same quantities identified within the specification for procuring X-ray/magnetic detectability (¶ 37-39). Since the same materials in the same proportions are being used, there would be an expectation that the same magnetic/X-ray characteristics Applicant observes would necessarily flow from using a series 400 stainless steel, particularly since 400 series stainless steel is known to be magnetic. 
With respect to stainless steel particle size, Kress teaches the use of stainless steel particles on the order of 325 mesh is advantageous from the perspective of having no perceptible effect in the molding process or on the structural integrity of the resulting part (Col. 3, Lines 15-23). It would have been obvious to one of ordinary skill in the art to utilize stainless steel powders of roughly 325 mesh because doing so would ensure no effects in the molding process or in the structural integrity of resulting parts as taught by Kress. Particles of 325 mesh are smaller than those of 100 mesh. 
Regarding Claims 20 and 21, Hiroya teaches the polyketones are of the structure:
    PNG
    media_image1.png
    102
    351
    media_image1.png
    Greyscale
whereby R1 is preferably H, R2 is preferably methyl, and y/x is preferably 0.05-0.10, suggesting ratios ranging from 1.0:1.05:0.05 = 47.6:50:2.4 to 1.0:1.1:0.1 = 45.5:50:4.5. The range suggests 2.4-4.5 mol% of propylene. The range is seen to overlap “approximately” 45:49:6. See for instance the discussion pertaining to In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) within MPEP 2144.05(I), where the court held that a range of "about 1-5%" allowed for concentrations slightly above 5% thus overlapping a claimed range of “more than 5%”. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hiroya suggests the “approximately” 45:49:6. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hiroya. See MPEP 2123.
Regarding Claim 25, Aisenbrey teaches powder to resin weight ratios spanning 0.2-0.4 (Abstract), which suggests roughly 17-29 wt% of powder. These are substantially the same quantities identified within the specification for procuring X-ray/magnetic detectability (¶ 37-39). Since Aisenbrey describes substantially the same stainless steel contents, there would be an expectation that the same properties or features described would naturally arise in the absence of evidence to the contrary.  
Regarding Claim 27, Hiroya teaches polyketone derived from carbon monoxide, ethylene, and propylene (¶ 39), construed as an aliphatic polyketone resin and a terpolymer polyketone resin.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (U.S. Pat. No. 7,222,727) in view of Hiroya (JP2007-131651A) and Kress (U.S. Pat. No. 6,177,113) and Martin (US 2012/0241589 A1) as evidenced by Poketone (Poketone: High Performance Thermoplastic Polymer). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Aisenbrey, Hiroya, and Kress within ¶ 39-46 is incorporated herein by reference.
Regarding Claim 22, Hiroya teaches the polyketones are of the structure:
    PNG
    media_image1.png
    102
    351
    media_image1.png
    Greyscale
whereby R1 is preferably H, R2 is preferably methyl (¶ 10). Melt flow rates (MFRs) are an indirect measure of molecular weight. Hiroya teaches the molecular weight as expressed by limited viscosity number (LVN) is 0.5-10 (¶ 12). Poketone describes properties/characteristics of polyketone polymers of the above formula (Page 5) and notes resins with LVNs spanning 1.1-2.16 correspond with MFRs of 6-200 g/10 mins per ASTM D1238 (Tables 1.1.2 and 1.5.1). Therefore, Hiroya is seen to suggest polymers with overlapping MFR. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hiroya suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hiroya. See MPEP 2123.
Claim(s) 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (U.S. Pat. No. 7,222,727) in view of Hiroya (JP2007-131651A), Kress (U.S. Pat. No. 6,177,113), and Rauwendaal (Encyclopedia of Polymer Science and Technology). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Aisenbrey, Hiroya, and Kress within ¶ 39-46 is incorporated herein by reference.
Regarding Claims 28-30, the prior art differs from the subject matter claimed in that adding filler to molten polymer resin within an extruder is not described. In this regard, it is common knowledge that fillers can be compounded into molten polymer resin within extruders (Section 4.6 of Rauwendaal). Rauwendaal indicates fillers are often fed downstream where plastic is already melted, thus reducing wear on the extruder and reducing residence time of the filler within extruder (Section 4.6 of Rauwendaal). It would have been obvious to one of ordinary skill in the art to feed filler downstream within a continuous compounding extruder where plastic is already melted because doing so would reduce wear on the extruder and reduce residence time of the filler within the extruder as taught by Rauwendaal.
Claim(s) 6, 7, 9, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress (U.S. Pat. No. 6,177,113) in view of Hiroya (JP2007-131651A) and Brown (US 2013/0181371 A1). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 11 and 15, Kress teaches methods of making plastic materials for food processing (Col. 1, Lines 13-25) such as plastic sleeve bearings or blades (Col. 3, Lines 8-15), which are broadly construed as conveyor modules. Kress teaches the incorporation of 400 series stainless steel powder for the purpose of metal detection of plastic contaminates (Col. 2, Lines 7-25 and 62-66). Kress teaches stainless steel particles are preferably used at 5 wt% (Col. 3, Lines 24-45). The particles are compounded into resin prior to formation of parts (Figure 1). Kress teaches other particles detectable by X-ray equipment can be used (Col. 3, Lines 46-52). Since 400 series stainless steel is magnetic, Kress is seen to suggest embodiments where parts are detectable by both X-ray and magnetic sensors. 
Kress differs from the subject matter claimed in that polyketone resin is not described. Hiroya teaches polyketone resin compositions for use in moldings such as conveyors (¶ 1, 37). Hiroya teaches the compositions procure excellent impact resistance and heat resistance (¶ 8). It would have been obvious to one of ordinary skill in the art to utilize the polyketone resins of Hiroya within the methods of Kress because doing so would provide conveyor parts with excellent impact resistance and heat resistance as taught by Hiroya. 
With respect to barium sulfate, Kress teaches other particles detectable by X-ray equipment can be used (Col. 3, Lines 46-52). Brown is also directed toward food processing equipment (Abstract; ¶ 1-4). Brown notes food processors perform quality checks using metal and/or X-ray detection whereby X-ray is required or preferred since it is more effective and can detect contamination even after food has been packaged (¶ 5). Brown notes the inclusion of barium sulfate procures X-ray detectability within relatively small fragments of material, even at high line speeds (Abstract). It would have been obvious to one of ordinary skill in the art to incorporate the barium sulfate of Brown into the parts of Kress because doing so would facilitate X-ray detectability even at high line speeds as taught by Brown. 
Regarding Claims 6 and 7, Hiroya teaches the polyketones are of the structure:
    PNG
    media_image1.png
    102
    351
    media_image1.png
    Greyscale
whereby R1 is preferably H, R2 is preferably methyl, and y/x is preferably 0.05-0.10, suggesting ratios ranging from 1.0:1.05:0.05 = 47.6:50:2.4 to 1.0:1.1:0.1 = 45.5:50:4.5. The range suggests 2.4-4.5 mol% of propylene. The range is seen to overlap “approximately” 45:49:6. See for instance the discussion pertaining to In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) within MPEP 2144.05(I), where the court held that a range of "about 1-5%" allowed for concentrations slightly above 5% thus overlapping a claimed range of “more than 5%”. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hiroya suggests the “approximately” 45:49:6. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hiroya. See MPEP 2123.
Regarding Claim 9, Kress teaches stainless steel particles on the order of 325 mesh (Col. 3, Lines 15-23). 
Regarding Claim 12, Kress teaches stainless steel particles are preferably used at 5 wt% (Col. 3, Lines 24-45). Kress teaches the amounts used does not alter the properties of the plastic material (Col. 3, Lines 40-41). While not mentioning impact resistance in particular, since Kress describes substantially the same stainless steel contents, there would be an expectation that the same properties or features described would naturally arise in the absence of evidence to the contrary.  
Regarding Claim 16, Hiroya teaches polyketone derived from carbon monoxide, ethylene, and propylene (¶ 39), construed as an aliphatic polyketone resin and a terpolymer polyketone resin.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress (U.S. Pat. No. 6,177,113) in view of Hiroya (JP2007-131651A) and Brown (US 2013/0181371 A1) as evidenced by Poketone (Poketone: High Performance Thermoplastic Polymer). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Kress, Hiroya, and Brown within ¶ 54-60 is incorporated herein by reference.
Regarding Claim 8, Hiroya teaches the polyketones are of the structure:
    PNG
    media_image1.png
    102
    351
    media_image1.png
    Greyscale
whereby R1 is preferably H, R2 is preferably methyl (¶ 10). Melt flow rates (MFRs) are an indirect measure of molecular weight. Hiroya teaches the molecular weight as expressed by limited viscosity number (LVN) is 0.5-10 (¶ 12). Poketone describes properties/characteristics of polyketone polymers of the above formula (Page 5) and notes resins with LVNs spanning 1.1-2.16 correspond with MFRs of 6-200 g/10 mins per ASTM D1238 (Tables 1.1.2 and 1.5.1). Therefore, Hiroya is seen to suggest polymers with overlapping MFR. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hiroya suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hiroya. See MPEP 2123.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress (U.S. Pat. No. 6,177,113) in view of Hiroya (JP2007-131651A), Brown (US 2013/0181371 A1), and Martin (US 2012/0241589 A1). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Kress, Hiroya, and Brown within ¶ 54-60 is incorporated herein by reference.
Regarding Claim 10, Kress/Brown differs from the subject matter claimed in that a particular particle size of barium sulfate is not described. Martin is also directed toward plastics with electromagnetic spectrally detectable additive such as barium sulfate mixed in (Abstract; ¶ 20) for the purpose of contamination detection in production lines (¶ 3-12). Martin teaches it is preferred that at least 50% of the additive exhibit dimensions of less than 100 microns, preferably 90% exhibiting less than 50 microns for the purpose of facilitating detection and prevent clogging during molding (¶ 17-19). It would have been obvious to one of ordinary skill in the art to utilize the barium sulfate particle sizes of Martin within the parts of Kress because doing so would facilitate X-ray detection and prevent clogging during molding as taught by Martin. Martin is seen to suggest particle sizes that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Martin suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Martin. See MPEP 2123.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress (U.S. Pat. No. 6,177,113) in view of Hiroya (JP2007-131651A) and Rauwendaal (Encyclopedia of Polymer Science and Technology). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Kress, Hiroya, and Brown within ¶ 54-60 is incorporated herein by reference.
Regarding Claims 13 and 14, the prior art differs from the subject matter claimed in that adding filler to molten polymer resin within an extruder is not described. In this regard, it is common knowledge that fillers can be compounded into molten polymer resin within extruders (Section 4.6 of Rauwendaal). Rauwendaal indicates fillers are often fed downstream where plastic is already melted, thus reducing wear on the extruder and reducing residence time of the filler within extruder (Section 4.6 of Rauwendaal). It would have been obvious to one of ordinary skill in the art to feed filler downstream within a continuous compounding extruder where plastic is already melted because doing so would reduce wear on the extruder and reduce residence time of the filler within the extruder as taught by Rauwendaal. 
Claim(s) 20, 21, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress (U.S. Pat. No. 6,177,113) in view of Hiroya (JP2007-131651A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 23 and 24, Kress teaches methods of making plastic materials for food processing (Col. 1, Lines 13-25) such as plastic sleeve bearings or blades (Col. 3, Lines 8-15), which are broadly construed as conveyor modules. Kress teaches the incorporation of 400 series stainless steel powder for the purpose of metal detection of plastic contaminates (Col. 2, Lines 7-25 and 62-66). The particles are compounded into resin prior to formation of parts (Figure 1). Kress teaches stainless steel particles on the order of 325 mesh (Col. 3, Lines 15-23). Particles of 325 mesh are smaller than those of 100 mesh. Kress teaches other particles detectable by X-ray equipment can be used (Col. 3, Lines 46-52). Since 400 series stainless steel is magnetic, Kress is seen to suggest embodiments where parts are detectable by both X-ray and magnetic sensors. 
Kress differs from the subject matter claimed in that polyketone resin is not described. Hiroya teaches polyketone resin compositions for use in moldings such as conveyors (¶ 1, 37). Hiroya teaches the compositions procure excellent impact resistance and heat resistance (¶ 8). It would have been obvious to one of ordinary skill in the art to utilize the polyketone resins of Hiroya within the methods of Kress because doing so would provide conveyor parts with excellent impact resistance and heat resistance as taught by Hiroya. 
Regarding Claims 20 and 21, Hiroya teaches the polyketones are of the structure:
    PNG
    media_image1.png
    102
    351
    media_image1.png
    Greyscale
whereby R1 is preferably H, R2 is preferably methyl, and y/x is preferably 0.05-0.10, suggesting ratios ranging from 1.0:1.05:0.05 = 47.6:50:2.4 to 1.0:1.1:0.1 = 45.5:50:4.5. The range suggests 2.4-4.5 mol% of propylene. The range is seen to overlap “approximately” 45:49:6. See for instance the discussion pertaining to In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) within MPEP 2144.05(I), where the court held that a range of "about 1-5%" allowed for concentrations slightly above 5% thus overlapping a claimed range of “more than 5%”. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hiroya suggests the “approximately” 45:49:6. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hiroya. See MPEP 2123.
Regarding Claims 25 and 26, Kress teaches stainless steel particles are preferably used at 5 wt% (Col. 3, Lines 24-45). Kress teaches the amounts used does not alter the properties of the plastic material (Col. 3, Lines 40-41). While not mentioning impact resistance in particular, since Kress describes substantially the same stainless steel contents, there would be an expectation that the same properties or features described would naturally arise in the absence of evidence to the contrary.  
Regarding Claim 27, Hiroya teaches polyketone derived from carbon monoxide, ethylene, and propylene (¶ 39), construed as an aliphatic polyketone resin and a terpolymer polyketone resin.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress (U.S. Pat. No. 6,177,113) in view of Hiroya (JP2007-131651A) as evidenced by Poketone (Poketone: High Performance Thermoplastic Polymer). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Kress and Hiroya within ¶ 71-75 is incorporated herein by reference.
Regarding Claim 22, Hiroya teaches the polyketones are of the structure:
    PNG
    media_image1.png
    102
    351
    media_image1.png
    Greyscale
whereby R1 is preferably H, R2 is preferably methyl (¶ 10). Melt flow rates (MFRs) are an indirect measure of molecular weight. Hiroya teaches the molecular weight as expressed by limited viscosity number (LVN) is 0.5-10 (¶ 12). Poketone describes properties/characteristics of polyketone polymers of the above formula (Page 5) and notes resins with LVNs spanning 1.1-2.16 correspond with MFRs of 6-200 g/10 mins per ASTM D1238 (Tables 1.1.2 and 1.5.1). Therefore, Hiroya is seen to suggest polymers with overlapping MFR. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hiroya suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hiroya. See MPEP 2123.
Claim(s) 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress (U.S. Pat. No. 6,177,113) in view of Hiroya (JP2007-131651A) and Rauwendaal (Encyclopedia of Polymer Science and Technology). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Kress and Hiroya within ¶ 71-75 is incorporated herein by reference.
Regarding Claims 28-30, the prior art differs from the subject matter claimed in that adding filler to molten polymer resin within an extruder is not described. In this regard, it is common knowledge that fillers can be compounded into molten polymer resin within extruders (Section 4.6 of Rauwendaal). Rauwendaal indicates fillers are often fed downstream where plastic is already melted, thus reducing wear on the extruder and reducing residence time of the filler within extruder (Section 4.6 of Rauwendaal). It would have been obvious to one of ordinary skill in the art to feed filler downstream within a continuous compounding extruder where plastic is already melted because doing so would reduce wear on the extruder and reduce residence time of the filler within the extruder as taught by Rauwendaal.
Double Patenting
Claims 20-25 and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-29 of copending Application No. 17/206,663. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘663 application claims methods of creating conveyor modules, small fragments of which are magnetic/X-ray detectable, formed from polyketone and series 400 stainless steel powder. The stainless steel is compounded into polyketone prior to formation of module. The ‘663 application describes concentration and particle size ranges that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘663 application suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the ‘663 application. See MPEP 2123. The remaining limitations of the present application are found within the claims of the ‘663 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-16 and 20-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 16, 18, 19, 21, 23-26, 28, and 29 of copending Application No. 17/376,123. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘123 application claims methods of creating conveyor modules, small fragments of which are magnetic/X-ray detectable, formed from polyketone, series 400 stainless steel powder, and barium sulfate. The stainless steel and barium sulfate is compounded into polyketone prior to formation of module. The ‘123 application describes concentration and particle size ranges that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘123 application suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the ‘123 application. See MPEP 2123. The remaining limitations of the present application are found within the claims of the ‘123 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. 
Applicant argues the new limitations concerning concentrations and/or particle size are not met by the cited art. This is not found persuasive as the combination of references is seen to suggest the subject matter claimed for reasons set forth above. 
With respect to the double patenting rejections, Applicant generally argues the amendments to the independent claims distinguish the claims from the copending applications. Applicant’s argument is unpersuasive as Applicant has not specifically pointed out how the amendments in particular distinguish the present claims over the copending claims. The copending claims clearly recite concentrations/particle sizes that overlap or are otherwise consistent with what is presently claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764